UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7294


MALCOLM MUHAMMAD,

                       Plaintiff – Appellant,

          and

ERIC L. REID,

                       Plaintiff,

          v.

CHAPLAIN JACKSON,

                       Defendant – Appellee,

          and

EDDIE PEARSON, individually and official capacity;                   R.
WALLACE, individually and official capacity; WENDY                   S.
HOBBS, individually and official capacity,

                       Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00339-LO-TCB)


Submitted:   February 23, 2016             Decided:    February 25, 2016


Before WILKINSON,    GREGORY,    Circuit   Judges,    and   DAVIS,    Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Malcolm Muhammad, Appellant Pro Se. Nancy Hull Davidson,
Assistant Attorney General, Richard Carson Vorhis, Senior
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Malcolm     Muhammad     appeals       the   district       court’s    orders

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                          We

have     reviewed      the    record    and    find      no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Muhammad v. Reid, No. 1:13-cv-00339-LO-TCB (E.D. Va.

Apr. 24 & July 31, 2013; Aug. 22, 2014; June 30, 2015).                            We

dispense    with       oral   argument    because        the    facts   and    legal

contentions      are   adequately      presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          3